Citation Nr: 1233422	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-25 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral ankle disabilities.  

3.  Entitlement to service connection for bilateral knee disabilities.  

4.  Entitlement to an extraschedular rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1953 to June 1955 and also had reserve service.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  The RO found no new and material evidence was received to reopen a claim for service connection for a bilateral ankle disability in February 2005.  Also in that decision, the RO reopened the claim for service connection for a back disability but then denied the claim.  In April 2005, the RO found no new and material evidence was received to reopen a claim for service connection for a bilateral knee disability.  The Veteran appealed these issues in December 2006.  

In November 2004, the RO granted a claim for service connection for bilateral hearing loss; the Veteran perfected an appeal as to the assignment of a noncompensable rating in August 2005.  

In February 2008, the Board reopened the claims for service connection for a bilateral ankle, knee and back disabilities.  The claims, along with the claim for an initial compensable rating for bilateral hearing loss were remanded for further development.  In January 2010, the Board denied all claims.  In a December 2011 opinion, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's January 2010 decision with respect to the assignment of a noncompensable schedular disability rating for bilateral hearing loss.  The Court
set aside the claims for service connection and the decision denying a referral for an extraschedular rating.  The Court remanded the issues for proceedings consistent with the opinion.  

The Virtual VA file for this case has been reviewed; there are no relevant records uploaded at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

As an initial matter, the file reflects that Dr. B.F. released records of another person to VA and they are currently associated with the Veteran's file.  In coordination with the RO privacy officer, return the records to Dr. B.F. or his office.  The claim must be re-adjudicated without these records in the file (see also August 30, 2012 email/memorandum to file).  

Next, records in the file (including a November 1979 Social Security Administration (SSA) Disability Determination) show the Veteran is receiving SSA disability benefits.  There is no showing these records have been requested or are associated with the file.  On remand, these records should be requested and a reply should be associated with the file.  

Also, a May 2008 statement from the Veteran refers to treatment from Dr. G.P. and at VA in May 2008.  With any necessary assistance from the Veteran, request records from Dr. G.P. from May 2008 to the present.  Associate all VA records from May 2008 to the present with the file.  

After the above development has been completed, schedule the Veteran for a VA examination to determine whether the whether there is evidence the available schedular evaluation for service-connected bilateral hearing loss is inadequate.  This is the first step in Thun v. Peake, 22 Vet App 111, 115-116 (2009).  The Veteran and his wife state that he has an allergy that does not allow him to wear his hearing aids as often as he needs to hear (See February and March 2005 statements, May 2008 statements and November 2005 Decision Review Officer transcript, pp 3-4).  However, in a January 2009 VA hospital admission record, the doctor said the Veteran had some difficulty hearing and when asked why he was not wearing his hearing aid the Veteran jokingly stated it was not his problem if he could not hear someone.  The doctor determined the Veteran was vague and poor historian.  

Objective medical records in the file show in October 2003 Dr. G.P. diagnosed otitis externa or eczema along with sensorineural hearing loss, which could be evidence of an allergy.  A February 2005 VA record shows the audiologist explained the hearing aids were made of hypoallergenic material and could be cleaned for his comfort.  Many records in the file demonstrate the Veteran uses his hearing aids because he has taken them in multiple times for maintenance and repair (See, for example, multiple VA audiology records from 2006 and 2007).  

A May 2008 VA audiology record shows Veteran said he wanted a re-test of his hearing so he could get a higher disability rating.  He said he hadn't been wearing his right aid as much.  The aid was adjusted and he immediately reported improvement.  His hearing results were the same.  Word recognition was poor at the lower level (60 to 68 percent) but improved to good at the higher level (76 to 84 percent).  The audiologist explained to the Veteran that it would take a great deal of loss to move to higher levels and he was much better off having less hearing loss than more.  

The Board finds the Veteran should receive a VA examination to determine whether an allergy exists to the hearing aids.  If so, the RO should consider whether the schedular evaluation contemplates the Veteran's level of disability and symptomatology.  

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  In Thun, the Court explained that related factors include, but are not limited to, "marked interference with employment" or "frequent periods of hospitalization".  The RO should make this determination in its decision.  

If the RO finds the Veteran has an exceptional disability picture that exhibits other related factors, the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating (step three of Thun).  

Also, schedule the Veteran for a VA examination to determine the nature and etiology of the current back, bilateral knee and bilateral ankle disabilities.  The diagnosed disabilities in the July 2009 VA examination report were: bilateral ankle calcaneal spurs with an ossicle on the left; degenerative arthritis of the bilateral knees status post left knee total prosthesis; and a lumbar spine with degenerative disc disease and degenerative joint disease with subjective radiculopathy and decreased sensation.  The December 2011 Court opinion determined that the July 2009 VA examination report was inadequate because there was no reasoned medical explanation for why the Veteran's reported injuries were less likely than aging to have produced the Veteran's arthritic conditions.  

The Court essentially stated that the examiner found the diagnosed disabilities were not related to service because he didn't receive treatment for them for a long period of time since an in-service plane crash in 1954.  It is not chronicity of medical care that matters but chronic and continuous symptoms.  The Court cited to Layno v. Brown, 6 Vet. App. 465 (1994) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir.2006), to support that lay statements may not be found to lack credibility solely because of the absence of contemporaneous corroborating medical records.  

The examiner should be informed the Board does not find the Veteran credible in stating that he has had back and bilateral knee and ankle symptoms from the date of the plane accident in July 1954 to present for several reasons.  First, the Board finds the Veteran was mildly injured in the plane accident with a cut on his forehead.  The accident report noted the pilot "undershot and hit mound of dirt" and that after landing all crew abandoned the aircraft.  It listed the Veteran and under injury assigned him a "D".  The report shows all personnel received either a "D" or "E".  The March 2004 letter from Navy Historical Center explained the accident report stating: 

We have no records that indicate what specific extent of injury this letter designation represents.  However, comparison of other Aircraft Accident Report cards show listings in this column of "A" through "E" where "A" is a fatality and "E" is no injury.  

In a September 2003 posttraumatic stress disorder (PTSD) statement and a December 2003 letter to his congressman, the Veteran stated that he and another service member had cuts, were checked by medical personnel after the crash and did not require stitches.  These statements were received before VA received the accident report in March 2004 and make sense with the findings in the report.  

Next, the Board finds the Veteran had multiple opportunities to report orthopedic problems after the accident in service; he did so only once.  An October 1954 sick call record states that V had pain in his chest and trouble with his knee.  He was sent to X-ray and the disposition was "D."  At the June 2007 Board hearing, the Veteran denied reporting problems at discharge because he wanted to be discharged so he could go to school.  (Transcript, p 8.)  A June 1955 report of medical examination showed a clinical evaluation of lower extremities and his spine was normal.  A service treatment record notes he was qualified for reserve service and release from active duty.  

December 1961 Dr. D.H. and Dr. S.S.K. records do not show treatment, complaints or a diagnosis for orthopedic complaints but did show complaints and a diagnosis for a "nerves condition."  These records specifically reference the 1954 plane accident in service.  Dr. S.S.K. said he treated the Veteran from October 1955 to December 1955 and performed a full examination and said it was "essentially negative" except for over preoccupation with complaints and nervousness.  

The file shows the first time the Veteran reported ankle and knee injuries and back strain was in August 1979; a month later he became entitled to SSA disability benefits (see November 1979 award certificate).  In a July 2004 statement he began to describe orthopedic injuries in detail.  As stated, a January 2009 VA record showed the Veteran to be a vague and poor historian.  

No one fact alone results in a lack of credibility, but the combined information shows a lack of internal consistency with these claims: the Veteran said he did not report symptoms at discharge; there are no contemporaneous medical records addressing the issue (except for the December 1961 record stating examination was negative but for psychiatric complaints); the Veteran filed a claim when he first was granted SSA disability; he has been determined to be a vague and poor historian; and a January 2006 VA record notes memory loss.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant) and Bardwell v. Shinseki, 24 Vet. App. 36 (2011) (The probative value of lay statements is to be weighed like all other evidence).  

Given this finding, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed bilateral ankle calcaneal spurs with an ossicle on the left; degenerative arthritis of the bilateral knees status post left knee total prosthesis; and lumbar spine with degenerative disc disease and degenerative joint disease with subjective radiculopathy and decreased sensation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  First, in coordination with the RO privacy officer, return the outside records to Dr. B.F. or his office and perform any notice or other functions in compliance with the Privacy Act.  

2.  Next, request SSA records and associate them with the file.  Any negative response should be associated with the file.  

3.  With any necessary assistance from the Veteran, request records from Dr. G.P. from May 2008 to the present.  Associate all VA records from May 2008 to the present with the file.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether an allergy exists to the hearing aids.  After the examination, make the following determinations: 
* Determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If not, no further analysis is needed.  
* If the schedular evaluation is inadequate because it does not contemplate the level of disability and symptomatology, determine whether the Veteran's exceptional disability picture exhibits other related factors such as (but not limited to) "marked interference with employment" or "frequent periods of hospitalization."  If not, no further analysis is needed.  
* If the rating schedule is inadequate and the Veteran has marked interference with employment, frequent periods of hospitalization or other related factors then refer to the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

5.  After steps 1-3 above are completed, schedule the Veteran for a current VA examination to determine the nature and etiology of bilateral ankle calcaneal spurs with an ossicle on the left; degenerative arthritis of the bilateral knees status post left knee total prosthesis; and lumbar spine with degenerative disc disease and degenerative joint disease with subjective radiculopathy and decreased sensation.  An opinion is needed 1) regarding whether any current disability had its clinical onset in or was aggravated by service and 2) whether any arthritis was manifested within one year from separation from service.  

The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination and the examiner should state the file has been reviewed.  All indicated testing, including X-rays, should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should reference the credibility finding of the Board above, the in-service treatment records and all pertinent medical evidence in the claims file.  The examiner should give a medical explanation as reasoning for the opinion.  

6.  Re-adjudicate the claims for service connection and for an extraschedular rating for bilateral hearing loss.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

